UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

THOMAS MORAN, et. al,

                                   Plaintiffs,
              -v-                                              Civ. No. 1:19-CV-960
                                                                    (BKS/DJS)
UNITED STATES OF AMERICA, et. al,

                                   Defendants.



APPEARANCES:                                            OF COUNSEL:

THOMAS J. MORAN
Plaintiff Pro Se
Albany County Correctional Facility
840 Albany Shaker Road
Albany, New York 12211

DANIEL J. STEWART
United States Magistrate Judge

                    REPORT-RECOMMENDATION and ORDER

       The Clerk has sent for review a civil Complaint filed by Plaintiff Thomas Moran.

Dkt. No. 1. Plaintiff has submitted other documents to supplement his allegations. See,

e.g., Dkt. Nos. 4 & 6. Plaintiff has not paid the filing fee. Rather than file a formal

request to proceed in forma pauperis (“IFP”) Plaintiff asks that the Court consider his

IFP filings in another action, Moran v. Lenahan, 1:19-CV-808 (N.D.N.Y.), and apply

apply them to this case. Dkt. No. 2. In that case, the Court granted the IFP application.

Moran v. Lenahan, 1:19-CV-808, Dkt. No. 19. Based on the records provided there, the
Court concludes that a similar Order is appropriate here and grants Plaintiff leave to

proceed IFP in this matter.

       Now, in accordance with 28 U.S.C. § 1915(e), the Court will sua sponte review

the sufficiency of the Complaint. Section 1915(e) of Title 28 of the United States Code

directs that, when a plaintiff seeks to proceed in forma pauperis, “the court shall dismiss

the case at any time if the court determines that . . . the action or appeal (i) is frivolous

or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §

1915(e)(2)(B). Thus, it is a court’s responsibility to determine that a plaintiff may

properly maintain his complaint before permitting his to proceed further with his action.

Generally, a court should not dismiss a complaint if the plaintiff has stated “enough facts

to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007).

       Although the court should construe the factual allegations in the light most

favorable to the plaintiff, “the tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions.” Id. “Threadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Id. (citing Bell Atl. Corp. v. Twombly, 550 U.S. at 555). “[W]here the well-

pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged – but it has not ‘show[n]’–‘that the pleader is

                                              2
entitled to relief.’” Id. at 679 (quoting FED. R. CIV. P. 8(a)(2)). A pleading that only

“tenders naked assertions devoid of further factual enhancement” will not suffice. Id.

at 678 (further citing Bell Atl. Corp. v. Twombly, 550 U.S. at 555, for the proposition

that Federal Rule of Civil Procedure 8 “demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation”). Allegations that “are so vague as to fail

to give the defendants adequate notice of the claims against them” are subject to

dismissal. Sheehy v. Brown, 335 Fed. Appx. 102, 104 (2d Cir. 2009).

       Rule 8 of the Federal Rules of Civil Procedure provides that a pleading which

sets forth a clam for relief shall contain, inter alia, “a short and plain statement of the

claim showing that the pleader is entitled to relief.” See FED. R. CIV. P. 8(a)(2). The

purpose of this Rule “is to give fair notice of the claim being asserted so as to permit the

adverse party the opportunity to file a responsive answer [and] prepare an adequate

defense.” Hudson v. Artuz, 1998 WL 832708, at *1 (S.D.N.Y. Nov. 30, 1998) (quoting

Powell v. Marine Midland Bank, 162 F.R.D. 15, 16 (N.D.N.Y. 1995) (other citations

omitted)). Rule 8 also provides that a pleading must contain “a short and plain statement

of the grounds for the court’s jurisdiction.” FED. R. CIV. P. 8(a)(1).

       The Complaint in this case names as Defendants, inter alia, the United States,

the current and four former Presidents of the United States, various federal agencies,

and the estate of former Supreme Court Justice Antonin Scalia. See generally Compl.

The Complaint is exceptionally difficult to understand and fails to meet the requirements

                                             3
under FED. R. CIV. P. 8 for “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Plaintiff does not allege specific legal causes of action, tied

to particular facts supporting those claims. As currently set forth the allegations fail to

provide adequate notice regarding the legal claims Plaintiff seeks to assert against

Defendants or the facts underlying those claims. It is unclear, for example, what legal

right or rights of Plaintiff have been violated or how these Defendants, in particular,

may have violated those rights. This failure warrants dismissal of the Complaint.

Powell v. Marine Midland Bank, 162 F.R.D. 15, 16 (N.D.N.Y. 1995) (dismissal

appropriate when Complaint “does not provide an adequate description of the particular

acts by the defendant which led to this suit or an explanation of how such acts were

illegal.”).

        Courts recognize that dismissal of a complaint filed by a pro se litigant “without

granting leave to amend at least once ‘when a liberal reading of the complaint gives any

indication that a valid claim might be stated’” would be inappropriate. Bruce v.

Tompkins Cty. Dep’t of Soc. Servs. ex rel. Kephart, 2015 WL 151029, at *4 (N.D.N.Y.

Jan. 7, 2015) (quoting Branum v. Clark, 927 F.2d 698, 704-05 (2d Cir. 1991)). Here,

Plaintiff may be able to cure the deficiencies in his pleading and so it is recommended

that Plaintiff be granted leave to amend to do so.

        Should Plaintiff be directed by the District Judge to file an amended complaint, I

offer the following guidance. Any such amended complaint, which shall supersede and

                                              4
replace in its entirety the previous Complaint filed by Plaintiff, must clearly state the

nature of the suit and the basis for this Court’s jurisdiction. The body of Plaintiff’s

amended complaint must contain sequentially numbered paragraphs containing only one

act of misconduct per paragraph and should state with specificity the legal claim for

relief and the basis for damages. Plaintiff is referred to FED. R. CIV. P. 8 and 10 as to

the proper form for his pleadings.

       Finally, Plaintiff is advised that while he may proceed pro se in this matter on

behalf of his own interests it is well-settled that a person who has not been admitted to

practice law may not represent anyone other than himself. Lattanzio v. COMTA, 481

F.3d 137, 139-40 (2d Cir. 2007); see also 28 U.S.C. § 1654. Thus, Plaintiff may not

proceed on behalf of another named as a Plaintiff in this action and any new complaint

filed should be on his own behalf only.

       ACCORDINGLY, it is hereby

       ORDERED, that Plaintiff’s request to proceed in forma pauperis, Dkt. No. 2, is

GRANTED; and it is

       RECOMMENDED, that this action be sua sponte dismissed, but that Plaintiff

be granted leave to replead his Complaint; and it is

       ORDERED, that the Clerk of the Court serve a copy of this Report-

Recommendation and Order upon the parties to this action.




                                            5
         Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen (14) days 1 within

which to file written objections to the foregoing report. Such objections shall be filed

with the Clerk of the Court. FAILURE TO OBJECT TO THIS REPORT WITHIN

FOURTEEN (14) DAYS WILL PRECLUDE APPELLATE REVIEW. Roldan v.

Racette, 984 F.2d 85, 89 (2d Cir. 1993) (citing Small v. Sec’y of Health and Human

Servs., 892 F.2d 15 (2d Cir. 1989)); see also 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72

& 6(a).

Date: October 1, 2019
      Albany, New York




1
 If you are proceeding pro se and are served with this Report-Recommendation and Order by mail, three additional
days will be added to the fourteen-day period, meaning that you have seventeen days from the date the Report-
Recommendation and Order was mailed to you to serve and file objections. FED. R. CIV. P. 6(d). If the last day
of that prescribed period falls on a Saturday, Sunday, or legal holiday, then the deadline is extended until the end
of the next day that is not a Saturday, Sunday, or legal holiday. FED. R. CIV. P. 6(a)(1)(C).

                                                         6
